(Por la Corte, a propuesta del
Juez Asociado Sr. Wolf.)
PoR Cuanto, el acusado en este caso fue declarado culpable del delito de portar armas por la Corte de Distrito de Ponce;
PoR CUANTO, los únicos errores levantados se refieren a la apre-ciación de la prueba e interpretación de la jurisprudencia;
Por Cuanto, no se ha demostrado pasión, prejuicio, o parcialidad por parte del juzgador al no darle crédito al testigo principal del acusado, ni al propio acusado, de cuyas declaraciones dependía en-teramente la teoría de la defensa;
Por Cuanto, bajo estas circunstancias queda el caso cubierto por los principios enunciados en el de El Pueblo de Puerto Rico v. José Marcano, núm. 6875, resuelto el 11 de mayo de 1938;
Por tanto, se confirma la sentencia de la corte inferior de fecha 18 de agosto de 1937.